Citation Nr: 1428918	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability to include fourth toe arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative submitted an informal brief presentation in which he took issue with the VA examination provided to address the Veteran's claim.  The Veteran originally claimed service connection for a bilateral foot disability.  The RO then narrowed the issue as fourth toe arthritis.  The Veteran asserted on VA examination in November 2009 that he had deformity of the bilateral fourth toes from wearing improper footwear in the military.  However, given the Veteran's original claim and the fact that it is more favorable to the Veteran to encompass a foot disorder, rather than to limit his claim to fourth toe arthritis, the issue has been modified as reflected on the first page of this decision.  

The Veteran's representative noted that the VA examiner in November 2009 found that the Veteran's bilateral foot condition was not related to service because there was no evidence of toe arthritis in service.  However, the service treatment records do reflect, as noted by the Veteran's representative, that the Veteran had treatment for a fracture to the left first metatarsal, Athlete's foot, hyperhidrosis, and pitted keratolysis of the feet.  The examiner thus argues that the November 2009 examination is inadequate essentially because the examiner did not consider all pertinent information.  Thus, on remand, another examination and opinion is warranted.

The Veteran also has stated that he had upcoming foot surgery on October 28, 2010.  See VA Form 9 received in July 2010.  Records from this surgery should be obtained on remand, as well.

In addition the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It is not clear from the record what disabilities the Veteran is receiving SSA benefits for; therefore, the records should be obtained, as they are potentially relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant treatment records pertinent to the feet, including a surgery scheduled for October 28, 2010 at the VAMC in Buffalo.  Notify the Veteran of any unsuccessful attempts to obtain the records and indicate what further steps VA will make concerning the claim.

2.  Make arrangements to obtain copies of the Veteran's SSA disability records.  Notify the Veteran of any unsuccessful attempts to obtain the records and indicate what further steps VA will make concerning the claim.

3.  Thereafter, schedule the Veteran for a VA podiatry examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted. The examiner should provide all present diagnoses of the feet.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of the feet is related to a disease or injury in service and/or whether arthritis manifested within one year of service separation.  

In making this assessment please consider the following:

(a)  the service treatment records showing treatment for a fracture to the left first metatarsal, Athlete's foot, hyperhidrosis, and pitted keratolysis of the feet; 

(b)  the article cited by the Veteran's representative in the June 2014 brief. http://www.mayoclinic.org/diseases-conditions/arthritis/basics/causes/con-20034095; and 

(c)  any complaints of problems in the feet since service. 

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



